Citation Nr: 0316787	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of Dengue fever.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran canceled a hearing 
scheduled at the RO in December 2002.


FINDINGS OF FACT

1.  In December 1989, the RO declined to reopen a claim of 
service connection for residuals of Dengue fever which was 
previously denied based on a finding that such disability was 
not shown by the evidence of record.  

2.  Evidence received since the December 1989 RO decision 
does not tend to show the veteran has residuals of Dengue 
fever, does not bear directly and substantially upon the 
matter at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the December 1989 RO decision denying 
service connection for residuals of Dengue fever is not new 
and material, and such claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(effective for claims filed prior to August 29, 2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case, but the 
"duty to assist" does not attach until a finally denied 
claim has been reopened.  See VAOPGCPREC 11-2000.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
further guidance regarding the notice requirements mandated 
by the VCAA.  

Here, the mandates of the VCAA and implementing regulations 
are met.  Well-groundness is not an issue in this case; the 
claim has been considered on the merits.  The veteran was 
notified why the claim was denied in the rating decision in 
March 2001 and in a statement of the case (SOC) in May 2002.  
In the course of the appeal, the veteran has been advised 
that to establish service connection for a claimed 
disability, he must show that he has such disability and that 
it is related to disease or injury in service.  See SOC.  
Additionally, in a January 2001 letter from the RO, the VCAA 
was specifically cited, and the veteran was concisely 
informed of his and VA's respective responsibilities in the 
development of his claim.  See Quartuccio, supra.  

Regarding the "duty to assist," the RO has attempted, 
through all appropriate channels, to obtain the veteran's 
service medical records.  Correspondence from the National 
Personnel Records Center (NPRC) dated in December 1989 notes 
that none of the appellant's service medical records were on 
file at NPRC.  "Fire related service" was noted.  Where 
records have been lost or destroyed by fire, VA has a 
heightened duty to assist the veteran in developing his 
claims.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Review of the record shows that efforts to locate alternate 
sources of records were unsuccessful.  In sum, all pertinent 
mandates of the VCAA are met.

Factual Background

Evidence of record at the time of the December 1989 decision 
includes a Certificate of Attending Physician, received in 
January 1976, which reveals that private chest X-rays taken 
between 1959 and 1969 were normal.

Two lay statements from the veteran's fellow service members 
dated in 1976 inform that they visited him in the hospital 
while he was being treated for Dengue fever.  One relates 
that the visit was at the 49th General Hospital in Saipan in 
1945.  

By letter dated in 1976 the veteran claimed he was treated 
for Dengue fever in 1945.  He added that for five years after 
his service separation he was bothered by a pressure point on 
the left side of his chest.  He reported he was treated for 
chest pain in 1946, and that all tests and X-rays proved 
negative.

Service connection for residuals of Dengue fever was denied 
by an unappealed March 1976 RO decision.  The RO found that 
such residuals were not shown by the evidence of record.  

The veteran sought to reopen his claim in August 1989.  He 
informed VA in November 1989 that he was hospitalized for 
about one month on the island of Saipan for Dengue fever.  He 
added that for six months following his discharge he was 
treated by a private physician in New York for symptoms 
resulting from dengue fever, but was unable to obtain records 
of the treatment.  He indicated that his current symptoms 
were a dull continuous pain in the left side of his chest.  
By rating decision in December 1989 the RO found that no new 
and material evidence had been submitted to change the prior 
denial (March 1976) of service connection for Dengue fever.  
The veteran did not appeal this decision.  

The veteran thereafter sought to reopen his claim for Dengue 
fever residuals in 2000.  He claimed that he had left chest 
pain as a result of shots for Dengue fever in 1945.  

A letter from a private physician, received by VA in February 
2001, but dated in April 1995, informs that the veteran was 
treated for problems with his right index finger and thumb, 
as well as for numbness of the right aspect of his tongue.  
Probable lacunar infarct of the left internal capsule or 
possibly in the brain stem was diagnosed.  There was no 
mention of dengue fever or its residuals.  

In a May 2001 private blood test report received in October 
2001, it was noted that the veteran's white and red blood 
counts were abnormal and "rare."  

Laws and Regulations

A final prior denied claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to such claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (effective for claims to reopen 
filed prior to August 29, 2001).  

For petitions to reopen previously denied claims filed prior 
to August 29, 2001, new and material evidence is defined by 
regulation as evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

[38 C.F.R. § 3.156 has now been amended.  However, application 
of the changes in § 3.156 is limited to claims to reopen 
received on or after August 29, 2001.  Since the veteran's 
claim to reopen was received prior to August 29, 2001, the new 
38 C.F.R. § 3.156 provisions do not apply in this case]. 

In determining whether new and material evidence has been 
received, the Board must review all of the evidence submitted 
since the last final denial of a claim.  Evans v. Brown, 9 
Vet. App 273 (1996).  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Analysis

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for residuals of Dengue 
fever.  The December 1989 RO decision essentially denied 
service connection for Dengue fever residuals on the basis 
that such disability was not shown.  The additional evidence 
received since then does not tend to show otherwise.  While 
this evidence shows that the veteran was treated by a private 
physician in April 1995, and that blood tests in May 2001 
were abnormal, it does not relate the blood abnormalities to 
Dengue fever in service (or its residuals).  The record is 
still devoid of competent evidence that the veteran has 
Dengue fever residuals.  While he is competent to state that 
he had fever in service, as a layperson he is not qualified 
to relate current blood test abnormalities to such fever.  
See Espiritu, supra.  Hence, the additional evidence received 
is not probative of this threshold matter, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and is not material.  38 
C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for residuals of Dengue fever is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

